Citation Nr: 0614044	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's Disease, right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for Osgood-
Schlatter's Disease, left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983, with two years prior unconfirmed service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's 
current disability ratings.


FINDINGS OF FACT

1.  The veteran has flexion in his right knee to 95 degrees 
with mild pain, but no limitation of extension, instability, 
subluxation, or evidence of arthritis.

2.  The veteran has flexion in his left knee to 90 degrees 
with mild pain, but no limitation of extension, instability, 
subluxation, or evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
Osgood-Schlatter's Disease, right knee, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

2.  The criteria for a rating in excess of 20 percent for 
Osgood-Schlatter's Disease, left knee, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260  (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's right and left knees are currently rated under 
DC 5257, the code for recurrent subluxation or lateral 
instability, and DC 5261, the code for limitation of 
extension.  The assignment of a particular diagnostic code to 
evaluate a disability is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, a 
different rating code is "more appropriate" than the ones 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Specifically, the medical evidence does not show that the 
veteran has either recurrent subluxation, lateral 
instability, or limitation of extension.  See July 2004 VA 
orthopedic examination; see also, outpatient clinical 
records, dated from March 2003 to August 2004.  Thus, it is 
inappropriate to rate his disabilities based on those absent 
manifestations.  Nor does the veteran have arthritis in his 
knees.  While he initially reported having osteoarthritis in 
both knees upon outpatient visits at Bay Pines, bilateral x-
ray studies in July 2004 were negative for such a finding.  
The veteran does, however, have limitation of flexion.  
Therefore, his knee disabilities are most appropriately rated 
under DC 5260.  

Under that code, the rating criteria state that flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
maximum rating under this DC (30 percent) is for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

The veteran's range of motion has been measured on two 
occasions during the appellate period.  At his July 2004 VA 
examination, he had flexion to 95 degrees (out of a possible 
140) in his right knee, and 90 degrees in his left.  During 
an August 2004 orthopedic consultation, he had flexion to 120 
degrees bilaterally.  Both occasions brought on pain; 
however, there was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance on repetitive motion 
testing.  In sum, at no point during the appeal period has 
the veteran been documented to meet the criteria for 
compensable limitation of flexion, that is, flexion to 45 
degrees or less.  

Outpatient clinical records do not contradict these findings.  
They primarily document the veteran's complaints of pain, 
specifically that his knees hurt upon waking in the morning, 
but improve with use, and that they hurt when climbing 
stairs.  See outpatient report dated in March 2004.  Without 
such limitation, and without evidence of limitation of 
extension, instability, subluxation, or arthritis, the 
preponderance of the evidence is against the veteran's 
claims.  The benefit of the doubt provision does not apply.  
Evaluations in excess of the veteran's current ratings of 10 
percent for the right knee and 20 percent for the left knee 
are not warranted.  

As a final matter, in correspondence dated in April 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  
Specifically, upon receipt of the veteran's March 2004 
request for increases, the AOJ notified him of information 
and evidence necessary to substantiate his claims for higher 
evaluations; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  He also was advised at that time to 
submit any evidence in his possession that pertained to his 
claims.  As the Board has concluded that the preponderance of 
the evidence is against the claims for increased rating, any 
questions as to the appropriate effective date to be assigned 
are moot.  Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claims for benefits.  All identified and available treatment 
records have been secured.  Particularly, the veteran 
indicated that he received outpatient treatment for his 
service-connected knee disabilities at the VA Medical Centers 
in Milwaukee, Wisconsin and Bay Pines, Florida.  Milwaukee 
outpatient records from March 2003 to March 2004 have been 
associated with the claims file.  In correspondence dated in 
April 2004, Bay Pines VAMC notified the AOJ that there were 
no records for the veteran for the prior two years, and 
submitted the entirety of its outpatient records, those dated 
from July to August 2004.  The veteran's July 2004 VA 
orthopedic examination was included in that package.  In his 
March 2006 hearing before the undersigned, the veteran denied 
other available sources for treatment records.  VA has 
satisfied its duty to assist this veteran.


ORDER

An evaluation in excess of 10 percent for Osgood-Schlatter's 
Disease, right knee, is denied.

An evaluation in excess of 20 percent for Osgood-Schlatter's 
Disease, left knee, is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


